                                                                     
                                                                                Exhibit
10.36


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 13th
day of July, 2005, between Talk America Holdings, Inc., a Delaware corporation
(“Company”), and Mark A. Wayne (“Employee”), and amends and supercedes that
certain Employment Agreement dated July 20, 2004, as amended, among LDMI
Telecommunications, Inc. and Mark A. Wayne (“Former Agreement”).


Preliminary Statement


WHEREAS, Company desires to employ Employee and Employee desires to be employed
by Company; and


WHEREAS, Company and Employee desire to enter into this Agreement that sets
forth the terms and conditions of said continued employment.


NOW THEREFORE, in consideration of the foregoing, the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned hereby agree as follows:


1. Employment. Company agrees to employ Employee, and Employee accepts such
employment and agrees to serve Company, on the terms and conditions set forth
herein. Except as otherwise specifically provided herein, Employee’s employment
shall be subject to the employment policies and practices of Company in effect
from time to time during the term of Employee’s employment hereunder (including
without limitation its practices as to reporting and withholding). Employee and
Company agree that the Employee Severance Retention Agreement between LDMI
Telecommunications, Inc. and Mark Wayne dated July 12, 2005 shall remain in full
force and effect (a copy of which is attached hereto).


2. Term of Agreement. The term of Employee’s employment hereunder shall continue
in effect for a period of three (3) years after the date hereof, except as
hereinafter provided (the “Term”).


3. Position and Duties. Except as may otherwise be agreed upon between Company
and Employee, Employee shall perform such duties and have such responsibilities
as Senior Vice President - Business Sales of the Company, and such other duties
and responsibilities consistent with the foregoing duties and responsibilities
as may be reasonably assigned or delegated to him from time to time by the
Company’s Chief Executive Officer or the Company’s Board of Directors (the
“Board”), including, without limitation, service as an employee, officer or
director of affiliates (as that term is defined in Rule 405 of the Securities
Act of 1933, as amended (the “Act”)) of Company (collectively, “Affiliates”)
without additional compensation. References in this Agreement to Employee’s
employment with Company shall be deemed to refer to employment with Company or
an Affiliate. Employee shall perform his duties and responsibilities to the best
of his abilities in a diligent, trustworthy, business like and efficient manner.
Employee shall devote substantially all of his working time and efforts to the
business and affairs of Company; provided, however, that nothing in this
Agreement shall preclude the Employee from (i) engaging in charitable activities
and community affairs; (ii) managing his personal investments and affairs,
subject to the limitations of Section 10 hereof; and (iii) acting as a director
of another corporation if the Chairman of the Board or the Chief Executive
Officer of Company shall have consented to Employee’s accepting such
directorship.

 

--------------------------------------------------------------------------------


 
          4. Compensation and Related Matters.

   

4.1  Base Salary. During the Term, Company shall pay to Employee an annualized
base salary of not less than $175,000, subject to review from time to time by
the Board (“Base Salary”). Base Salary shall be paid in accordance with
Company’s usual and customary payroll practices.


4.2 Benefit Plans and Arrangements.


(i) Employee shall be entitled to participate in and to receive benefits under
Company’s employee benefit plans and arrangements (including, but not limited
to, bonus plans) as are made available to the Company’s senior executive
officers during the Term, which employee benefit plans may be altered from time
to time at the discretion of the Board (collectively with the benefits referred
to in Section 4.3, the “Benefits”).


(ii) Notwithstanding the foregoing, for the balance of 2005, Employer shall only
be entitled to bonuses and sales commissions under LDMI Telecommunications, Inc.
bonus plans. Employee shall be eligible to receive during the balance of 2005 a
cash bonus under the LDMI Telecommunications, Inc. bonus plans based upon
achievement by Employee of goals and objectives (the “Bonus Objectives”) to be
established and determined by the Chief Executive Officer of Company, which
Bonus Objectives shall be provided quarterly in writing to Employee. The cash
bonus shall be as determined by the CEO of Company.


(iii)  Without limitation of the generality of the foregoing, the Benefits shall
include a minimum of three (3) weeks of paid vacation each calendar year, which,
if not used in its entirety in any year, may be carried over to the next
succeeding calendar year, provided that Employee shall not be entitled to more
than five (5) weeks of paid vacation in any calendar year. Employee acknowledges
and agrees that bonuses, annual or otherwise, are performance-based and
discretionary with the Company’s Chief Executive Officer and the Board.


4.3 Perquisites. During the Term of his employment hereunder, Employee shall be
entitled to receive fringe benefits as are made available to the Company’s
senior executive officers. In addition, during the Term, Company will provide
Employee with an automobile, as Company shall determine, and Company shall keep
such automobile fully insured in accordance with Company’s practices for
similarly situated employees.


4.4 Expenses. Company shall promptly reimburse Employee for all normal and
reasonable out-of-pocket expenses related to Company’s business that are
actually paid or incurred by him in the performance of his services under this
Agreement and that are incurred, reported and documented in accordance with
Company’s policies.


4.5 Options. It is the Company’s intention that Employee shall be granted
options to purchase shares of Common Stock of Talk America Holdings, Inc. in an
amount and at such time as may be approved by the Compensation Committee of Talk
America Holdings, Inc. after such time as the shareholders of Talk America
Holdings, Inc. approve the 2005 Incentive Plan.



--------------------------------------------------------------------------------


5. Termination. The Term may be terminated under the following circumstances:


5.1 Death. The Term shall terminate upon the Employee’s death.


5.2 Disability. If Employee becomes physically or mentally disabled during the
term hereof so that he is unable to perform services required of him pursuant to
this Agreement for an aggregate of six (6) months in any twelve (12) month
period (a “Disability”), Company, at its option, may terminate Employee’s
employment hereunder.


5.3 Cause. Upon written notice, Company may terminate the Term for Cause. For
purposes of this Agreement, Company shall have “Cause” to terminate Employee’s
employment hereunder upon (i) material breach by Employee of any material
provision of this Agreement if Employee fails to cure such breach in the 30 day
period following written notice specifying in reasonable detail the nature of
the breach; (ii) willful misconduct by Employee as an employee of Company in
connection with misappropriating any funds or property of Company or attempting
to willfully obtain any personal profit from any transaction in which Employee
has an interest that is adverse to the interests of Company ; (iii) Employee’s
gross neglect or unreasonable refusal to perform the duties assigned to Employee
under or pursuant to this Agreement if Employee fails to eliminate such neglect
in the 30 day period following written notice specifying in reasonable detail
the nature of the gross neglect; or (iv) conviction or plea of nolo contendere
by Employee to a felony or a misdemeanor involving moral turpitude.


5.4 By Employee.


(i) Employee may terminate employment hereunder for any reason (other than Good
Reason) upon sixty (60) days’ prior written notice to Company, provided that,
upon the giving of such notice by Employee, Company may establish an earlier
date for the termination of the Term and such termination under this Section
5.4.


(ii) Employee may terminate employment hereunder for Good Reason immediately and
with notice to Company. “Good Reason” for termination by Employee shall include,
but is not limited to, the following:


(a) Material breach of any provision of this Agreement by Company, which breach
shall not have been cured by Company within thirty (30) days of receipt of
written notice of said material breach;


(b) Failure by Company to maintain Employee in a title and position commensurate
with that referred to in Section 3 of this Agreement without Employee’s express
written consent;


(c) The assignment to Employee of any duties inconsistent with the Employee’s
title and position as contemplated by Section 3 of this Agreement, or any other
action by Company that results in a diminution of Employee’s position,
authority, duties or responsibilities without Employee’s express written
consent; or


(d) The relocation of Company’s offices at which Employee is principally
employed to a location more than 50 miles away from Southfield, Michigan, or
Company’s requiring Employee to be based anywhere other than Company’s offices
in Southfield, Michigan without Employee’s express written consent except for
required travel on Company’s business to the extent substantially consistent
with Employee’s travel obligations during the year preceding the date of this
Agreement (including, without limitation, periodic travel to and work at
Company’s offices in Pennsylvania, Florida and Virginia).


5.5 Without Cause. Company may otherwise terminate the Term at any time upon
written notice to Employee.



--------------------------------------------------------------------------------


6. Compensation In the Event of Termination. Except as otherwise provided in
Section 7.3, in the event that Employee’s employment pursuant to this Agreement
terminates prior to the end of the Term of this Agreement, Company shall make
payments to Employee as set forth below:


6.1 By Employee for Good Reason; By Company Without Cause. In the event that
Employee’s employment hereunder is terminated: (i) by Employee for Good Reason
or (ii) by Company without Cause, then Company shall (a) pay to Employee all
amounts due to Employee pursuant to any bonus or commission that was due to
Employee as of the date of such termination, pursuant to the terms of such bonus
or commission (a “Due Bonus”), (b) continue to pay and provide Employee the Base
Salary and Benefits to which Employee would be entitled hereunder in the manner
provided for herein for the period of time ending on the first anniversary of
the date of such termination,  (c) reimburse Employee for expenses that may have
been incurred, but which have not been paid as of the date of termination,
subject to the requirements of Section 4.4 hereof and (d) one hundred percent
(100%) of the outstanding stock options granted to the Employee that are
unvested shall immediately vest and become exercisable.


6.2 By Company for Cause; By Employee Without Good Reason. In the event that
Company shall terminate Employee’s employment hereunder for Cause pursuant to
Section 5.3 hereof or Employee shall terminate his employment hereunder without
Good Reason, all compensation and Benefits, as specified in Section 4 of this
Agreement, heretofore payable or provided to the Employee shall cease to be
payable or provided, except for (a) any Base Salary, Due Bonus and Benefits that
may have been earned and are due and payable but that have not been paid as of
the date of termination and (b) reimbursements for expenses that may have been
incurred, but that have not been paid as of the date of termination, subject to
the requirements of Section 4.4 hereof.


6.3 Death. In the event of Employee’s death, Company shall not be obligated to
pay Employee or his estate or beneficiaries any compensation except for (a) any
Base Salary, Due Bonus and any Benefits that may have been earned and are due
and payable but that have not been paid as of the date of death, (b)
reimbursement of expenses that may have been incurred, but that have not been
paid as of the date of death, subject to the requirements of Section 4.4 hereof,
and (c) all outstanding stock options granted to Employee that are unvested
shall immediately vest and become exercisable and Employee’s estate or
beneficiaries, as the case may be, shall have the right to exercise any of such
stock options during the period commencing on the date of death and ending on
the first anniversary of the date of such termination or for the remainder of
the period set forth in the option agreement applicable to the option in
question (the “Exercise Period”), if less.


6.4  Disability. In the event of Employee’s Disability, Company shall not be
obligated to pay Employee or his estate or beneficiaries any compensation except
for: (a) any Base Salary, Due Bonus and any Benefits that may have been earned
and are due and payable but that have not been paid as of the date of such
Disability; and (b) reimbursement for expenses that may have been incurred but
that have not been paid as of the date of Disability, subject to the
requirements of Section 4.4 hereof. Upon termination due to Disability, fifty
percent (50%) of the outstanding stock options granted to Employee that are
unvested shall immediately vest and become exercisable and Employee or his
estate or beneficiaries, as the case may be, shall have the right to exercise
any of such stock options during the period commencing on the date of Disability
and ending on the second anniversary of the date of the Disability or for the
remainder of the Exercise Period, if less.


6.5  No Mitigation. In the event of any termination of employment under Section
5 or Section 7.3, Employee shall be under no obligation to seek other
employment; provided, however, to the extent that Employee does obtain other
employment subsequent to the termination of Employee’s employment hereunder,
Company’s obligations to continue to pay or provide Benefits under this
Agreement for the period from and after the date of commencement of such other
employment shall terminate.



--------------------------------------------------------------------------------


7. Change in Control.


7.1 Change in Control. For purposes of this Agreement, “Change in Control” shall
be deemed to have occurred if:


7.1.1  any Person (as defined in Section 3(a)(9) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), other than Company or any
Significant Subsidiary (as defined below), becomes the Beneficial Owner (as
defined in Rule 13d-3 under the Exchange Act; provided, that a Person shall be
deemed to be the Beneficial Owner of all shares that any such Person has the
right to acquire pursuant to any agreement or arrangement or upon exercise of
conversion rights, warrants, options or otherwise, without regard to the 60-day
period referred to in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Company or any Significant Subsidiary (as defined
below) representing 50% or more of the combined voting power of the Company’s,
or such Significant Subsidiary’s, as the case may be, then outstanding
securities;


7.1.2  during any period of two years, individuals who at the beginning of such
period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with Company to effect
a transaction described in 7.1.3, 7.1.4 or 7.1.5) whose election by the Board or
nomination for election by stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the two-year period or whose election or nomination for
election was previously so approved, but excluding for this purpose any such new
director whose initial assumption of office occurs as a result of either an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, association or other entity other than the Board, cease for
any reason to constitute at least a majority of the Board of either Company or a
Significant Subsidiary;


7.1.3  the consummation of a merger or consolidation of Company or any
subsidiary of Company owning directly or indirectly all or substantially all of
the consolidated assets of Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation that would result in the holder(s)
of voting securities of Company or a Significant Subsidiary outstanding
immediately prior thereto continuing to hold more than fifty percent (50%) of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation;


7.1.4  the stockholders of Company approve a plan or agreement for the sale or
disposition of fifty percent (50%) or more of the consolidated assets of Company
in which case the Board shall determine the effective date of the Change of
Control resulting therefrom; or


7.1.5  any other event occurs that the Board determines, in its discretion,
would materially alter the structure of Company or its ownership.


7.2 Options Vesting. In the event of a Change in Control of Company, all
outstanding options granted to you by Company shall vest immediately and become
exercisable as to all shares then subject thereto that are not then vested and
exercisable.



--------------------------------------------------------------------------------


7.3 Termination after Change in Control.


7.3.1 If a Change of Control shall occur during the Term of this Agreement, the
term of Employee’s employment hereunder shall continue in effect until the later
of the first anniversary of the date of the Change in Control and the date that
the Term would otherwise have terminated without regard to the extension in this
sentence, except for earlier termination as provided in Section 5 of this
Agreement. The rights and obligations of Employee and Company under this
Agreement upon or after any termination of the Term shall survive any such
termination.


7.3.2 Notwithstanding the provisions of Section 6 hereof, if a Change in Control
has occurred and Employee’s employment hereunder is terminated within one year
of such Change in Control: (i) by Employee for Good Reason or (ii) by Company
without Cause, then Company shall (a) pay to Employee the Base Salary and
Benefits through the date of termination plus all amounts due to Employee
pursuant to any Due Bonus; (b) pay to Employee, as severance pay, a lump sum
amount equal to the sum of (x) twelve months’ Base Salary plus (y) an amount
equal to the average annual incentive bonus earned by Employee from Company
during the last four (4) completed fiscal years of Company preceding the date of
Change in Control, or if Employee was not an officer during any or all of such
prior four (4) fiscal years, the average of the incentives received during the
fiscal years when Employee was such an officer; (c) for a period of one year
after the date of termination, arrange to provide Employee with life,
disability, sickness and accident, health, vision and dental insurance benefits
substantially similar to those that Employee was entitled prior to the Change in
Control, as well as with the other fringe benefits and perquisites to which
Employee was entitled pursuant to Section 4.3 at the Company’s expense; and (d)
reimburse Employee for expenses that may have been incurred, but which have not
been paid as of the date of termination, subject to the requirements of Section
4.4 hereof.


8. Unauthorized Disclosure. Employee shall not, without the prior written
consent of Company, disclose or use in any way, either during the Employee’s
employment with Company or thereafter, except as required in the course of such
employment, any confidential business or technical information or trade secret
acquired in the course of such employment (including, without limitation of the
generality of the foregoing, any and all information referred to in Section 10
hereof), whether or not conceived of or prepared by him, that is related to the
actual or anticipated business, services, research and development of Company or
any of its Affiliates or to existing or future products or services of Company
or any of its Affiliates; provided, that the foregoing shall not apply to (i)
information that is not unique to Company or that is generally known to the
industry or the public other than as a result of Employee’s breach of this
covenant, (ii) information known to the Employee prior to the date he first
became an employee of Company or any of its Affiliates (except insofar as it is
part of the information that is the exclusive property of Company as provided in
Section 10), or (iii) information that Employee is required to disclose to or by
any governmental or judicial authority; provided, however, if Employee should be
required in the course of judicial or administrative proceedings to disclose any
information, Employee shall give Company prompt written notice thereof so that
Company may seek an appropriate protective order and/or waive in writing
compliance with the confidentiality provisions of this Agreement. If, in the
absence of a protective order or the receipt of a waiver by Company, Employee is
nonetheless, in the written opinion of its counsel, compelled to disclose
information to a court or tribunal or otherwise stand liable for contempt or
suffer other serious censure or penalty, Employee may disclose such information
to such court or tribunal without liability to any other party hereto.


9. Tangible Items. All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, correspondence, in
whatever form they may exist, and all copies, abstracts and summaries of the
foregoing and all physical items related to the business of Company and its
Affiliates, other than merely personal items, whether of a public nature or not,
and whether prepared by Employee or not, are and shall remain the exclusive
property of Company and its Affiliates and shall not be removed from their
premises, except as required in the course of employment by Company or its
Affiliates, without the prior written consent of Company, and the same shall be
promptly returned by Employee on the termination of Employee’s employment with
Company, its Affiliates or at any time prior thereto upon the request of
Company.



--------------------------------------------------------------------------------


10. Inventions and Patents. Employee agrees that all inventions, innovations,
ideas, concepts, improvements, developments, methods, designs, analyses,
drawings, reports, and all similar or related information that relates to the
actual or anticipated business, services, research and development of Company or
any of its Affiliates or existing or future products or services of Company or
any of its Affiliates, tangible or intangible, and that are conceived, developed
or made by or at the direction of Employee while employed by Company, and all
rights to the results and proceeds of any thereof and all now known and
hereafter existing rights of every kind and nature throughout the universe, in
perpetuity and in all languages, pertaining to such results and proceeds and all
elements thereof for all now known and hereafter existing uses, media and form
will be owned exclusively by Company; and the foregoing is inclusive of a full
irrevocable and perpetual assignment to Company. Employee acknowledges that
there are, and may be, new uses, media, means and forms of exploitation
throughout the universe employing current and/or future technology yet to be
developed, and the parties specifically intend the foregoing full, irrevocable
and perpetual grant of rights to Company to include all such now known and
unknown uses, media and form of exploitation, throughout the universe. Employee
agrees to execute at any time upon the Company’s request such further documents
or do such other acts (whether before, during or after the Term) as may be
required to evidence and/or confirm the Company’s ownership of any or all of the
foregoing. The termination, completion or breach of this Agreement for any
reason and by either party shall not affect the Company’s exclusive ownership of
any or all of the foregoing.


11. Certain Restrictive Covenants. Employee agrees that, during the Term and for
a period one year immediately following termination of his employment with
Company for any reason, provided that Company has met and continues to meet its
obligations pursuant to the terms of this Agreement following termination, he
will not act either directly or indirectly as a partner, officer, director, five
or more percent stockholder, employee, employer or consultant or render advisory
or other services for, or in connection with, or become interested in, or make
any substantial financial investment in any firm, corporation, business entity
or business enterprise competitive with the business of Company, except with the
express written consent of the Board. Employee further agrees for a period of
one year immediately following termination of his employment with the Company
for any reason, provided that Company has met and continues to meet its
obligations pursuant to the terms of this Agreement following termination, he
will not employ or offer to employ, call on, solicit, actively interfere with
Company’s or any Affiliate’s relationship with, or attempt to divert or entice
away, any employee of Company or any Affiliate.


12. Employee Representations. Employee hereby represents and warrants to Company
that (i) the execution, delivery and performance of this Agreement by Employee
does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which Employee
is a party or by which he is bound, (ii) except as disclosed to Company in
writing prior to the execution of this Agreement, Employee is not a party to or
bound by any employment agreement, non-compete agreement or confidentiality
agreement with any other person or entity, and (iii) upon the execution and
delivery of this Agreement by Company, this Agreement shall be the valid and
binding obligation of Employee, enforceable in accordance with its terms.


13. Company Representations. Company represents and warrants (i) that it is duly
authorized and empowered to enter into this Agreement, (ii) that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization and (iii) upon the execution and
delivery of this Agreement by the Employee, this Agreement shall be the valid
and binding obligation of Company, enforceable in accordance in accordance with
its terms.



--------------------------------------------------------------------------------


14. Remedies. Employee acknowledges that the restrictions and agreements
contained in this Agreement are reasonable and necessary to protect the
legitimate interests of Company, and that any violation of this Agreement will
cause substantial and irreparable injury to Company that would not be
quantifiable and for which no adequate remedy would exist at law and agrees that
injunctive relief, in addition to all other remedies, shall be available
therefor.


15. Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Employee’s participation in any employee benefit
plan, program or arrangement provided to officers, directors or employees of
Company.


16. Rights of Executive’s Estate. If Employee dies prior to the payment of all
amounts due and owing to him under the terms of this Agreement, such amounts
shall be paid to such beneficiary or beneficiaries as Employee may have last
designated in writing filed with the Secretary of Company or, if Employee has
made no beneficiary designation, to Employee’s estate. Such designated
beneficiary or the executor of his estate, as the case may be, may exercise all
of Employee’s rights hereunder. If any beneficiary designated by Employee shall
predecease Employee, the designation of such beneficiary shall be deemed
revoked, and any amounts that would have been payable to such beneficiary shall
be paid to Employee’s estate. If any designated beneficiary survives Employee,
but dies before payment of all amounts due hereunder, such payments shall,
unless Employee has designated otherwise, be made to such beneficiary’s estate.
In the event of Employee’s death or judicial determination of his incompetence,
reference in this Agreement to Employee shall be deemed where appropriate, to
refer to his beneficiary, estate or other legal representative.


17. Severability. It is the intent and understanding of the parties hereto that
if, in any action before any court or agency legally empowered to enforce this
Agreement, any term, restriction, covenant, or promise is found to be
unreasonable and for that reason unenforceable, then such term, restriction,
covenant, or promise shall not thereby be terminated but that it shall be deemed
modified to the extent necessary to make it enforceable by such Court or agency
and, if it cannot be so modified, that it shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable,
such modification or amendment in any event to apply only with respect to the
operation of this Agreement in the particular jurisdiction in which such
adjudication is made.


18. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person or by
overnight courier or if mailed by United States registered mail, return receipt
requested, postage prepaid, to the following addresses:


If to Employee:


Mark A. Wayne
19512 Coventry
Riverview, Michigan 48192


If to Company:


Talk America Holdings, Inc.
6805 Route 202
New Hope, Pennsylvania 18938
Attn: General Counsel


Either party may change its address for notices by written notice to the other
party in accordance with this Section.



--------------------------------------------------------------------------------


19. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Employee and Company. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of Pennsylvania
relating to contracts made and to be performed entirely therein.


20. Headings. The headings in this Agreement are inserted for convenience only
and shall have no significance in the interpretation of this Agreement.


21. Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their heirs, personal representatives and successors,
including without limitation any Affiliate to which Company may assign this
Agreement. Employee may not assign or transfer his rights to compensation and
benefits, except by will or operation of law and except as provided in Section
16 above.


22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


23. Release. Employee agrees to release and hereby releases all claims or causes
of action described in the next sentence that Employee may have against Company
or LDMI Telecommunications, Inc. or any of their parents, subsidiaries,
affiliates, directors, officers, partners, employees, successors, agents,
attorneys, assigns, insurers, or employee benefit programs and the trustees,
administrators, fiduciaries, or insurers of such programs (“Releasees”).
Employee hereby releases all claims or causes of action (whether presently known
or unknown) or obligations of any and all kinds and nature arising on or before
the date of execution of this Agreement that Employee has or may have against
Releasees arising out of the Former Agreement. Employee also specifically agrees
and understands that the release contained in this paragraph includes claims
that Employee presently does not know or suspect to exist, even if Employee
would not have entered into this Agreement had Employee known that those claims
existed. Employee understands and agrees that the foregoing release means that
Employee is giving up the right to sue the Releasees on any claim or cause of
action released.


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first written above.


TALK AMERICA HOLDINGS, INC.




By: /s/ Aloysius T. Lawn, IV     
Name: Aloysius T. Lawn, IV
Title: EVP - General Counsel


 
/s/ Mark A. Wayne
                                                Mark A. Wayne
Employee